DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al (2019/0223087) in view of Lee et al (2017/0105166).
Regarding claim 1, Nigam discloses a method, comprising: determining a User Equipment (UE) state (see UEs in Radio Resource Control (RRC)_IDLE state/mode and UEs in RRC_CONNECTED state/mode in paragraphs 0023, 0040); receiving a paging based on the UE state (see once receiving paging messages, UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102 in paragraph 0040); obtaining paging information for System Information (SI) update notification information, wherein the SI update notification is carried by a paging message (see broadcasting a paging message comprising change indication information of the SI in paragraphs 0014, 0040). Nigam doesn't specifically disclose the paging message is in a PDCCH. However, this feature is well known in the art. Lee discloses this feature (see WTRU 310 may use the EPDCCH without PDSCH for SI updates in paragraph 0066; a CE-SI message 
Regarding claim 2, Nigam discloses wherein determining the UE state is to determine whether the UE is in radio resource control (RRC) connected mode or RRC idle mode (see UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102 in paragraph 0040). 
Regarding claim 3, Nigam discloses wherein receiving paging based on the UE state is receiving a paging message carrying SI update notification information in a control channel by the UE in radio resource control (RRC) connected mode (see UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102 in paragraph 0040). 
Regarding claim 4, Nigam discloses wherein receiving paging based on the UE state is receiving a paging message carrying SI update notification information by the UE in radio resource control (RRC) idle mode (see UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102.  Although the UEs in RRC_IDLE are expected to receive the paging message, the UEs in RRC_CONNECTED may optionally decode the paging message to obtain the SI change notification in paragraph 0040). 
Regarding claim 5, Nigam discloses wherein receiving paging based on the UE state is receiving a control channel in one subframe and receiving a data channel in the same or a 
Regarding claim 6, Nigam discloses wherein receiving paging based on the UE state is dependent on paging occasions (POs) configured in different frequency resources for UE in radio resource control (RRC) connected mode or RRC idle mode (see receiving paging messages, UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period in paragraph 0040; paging occasion in paragraphs 0042, 0046). 
Regarding claim 7, Nigam discloses wherein some paging occasions (POs) are for the UE in radio resource control (RRC) connected mode and some POs are at least for the UE in RRC idle mode (see paging occasion in paragraphs 0042, 0046 and receiving paging messages, UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102 in paragraph 0040).

Response to Arguments
Applicant’s arguments that Nigam does not discloses the SI update notification is carried by a paging message in PDCCH. Nigam in view of Lee now discloses this feature as described in previous paragraphs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472